Title: From John Adams to Benjamin Owen Tyler, 19 July 1818
From: Adams, John
To: Tyler, Benjamin Owen



Dear Sir
Quincy July 19. 1818

I have recd your favour from Richmond of July 4 I cannot write long letters.
When you visit Boston do not forget Quincy  the residence of your Ancestors for almost 200 years.
Your Grandmother had an elder sister who Married Mr Joshua Bracket and a brother Benjamin. I should be glad to know something of all these for I believe it is twenty years since I have any thing of any of them
When you come to Quincy call upon me and I will direct you to see the seats and tombs of your ancestors.
But you must hot forget that remembrance of ancestors is an aristocratical sentiment we most forget all the Talents Virtues Services Sufferings and Sacrifices even of our heroes Sages, Patriots & Martyrs lest we introduce inequality of birth lest some should  to be well born.
I have not time to add any thing but the esteem of your Cousin

John Adams